274 S.W.3d 546 (2008)
Charles W. RENTSCHLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69730.
Missouri Court of Appeals, Western District.
December 23, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 27, 2009.
Appellant Acting Pro Se, Bowling Green, MO, for appellant.
Michael Joseph Spillane, Jefferson City, MO, for respondent.
*547 Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Appellant Charles Rentschler and Vincent Childers appeal from the circuit court's entry of judgment dismissing their declaratory judgment action for failure to state a claim. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b)